ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-2, 4-11, 13-19 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 10-11, 13-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, US Pub 2014/0211253 in view of Ohara, US Pub 2011/0242569.
              As to claim 10 [independent], Takeuchi teaches an initial option setting method of an image forming apparatus, the method comprising: 
              displaying a user interface window for selecting at least one of an industry or a place using the image forming apparatus [fig. 11; 0105  Takeuchi teaches that  display 270 is displaying the printer 200b information to be selected using the printer 200b and which has already been installed in the areas/places (i.e. room & building)]; 
              selecting at least one of the industry or the place [fig. 11; 0105  Takeuchi teaches that  display 270 is displaying the printer 200b information to be selected using the printer 200b and which has already been installed in the areas/places (i.e. room & building)]; 
              transmitting information on the at least one of the selected industry or place to a server device [fig. 14, step 70; 0087, 0124, 0171  Takeuchi teaches that the printer 200 transmitted the information related to the area, which can be received and stored by the server device (see paras., 0087, 0171)]; 
             Takeuchi doesn’t teach receiving a setting profile corresponding to transmitted information from the server device; and 
              setting an option value corresponding to the at least one of the selected industry or place included in the received setting profile as a default option value for a function of the image forming apparatus. 
            Ohara teaches receiving a setting profile corresponding to transmitted information from the server device [figs. 2-3, 5; 0046-0047  Ohara teaches that the printer 70-90 supply their information that is the printer setting information (please check figs. 2-3) to the server 10 and obviously these printers 70-90 are placed at the location such as room, building etc.]; and 
           setting an option value corresponding to the at least one of the selected industry or place included in the received setting profile as a default option value for a function of the image forming apparatus [figs. 2-3 & fig. 5, steps 630, 632 and figs. 6-8; 0046-0047, 0055-0069  Ohara teaches that the printer 70-90 supply their information that is the printer setting information (please check figs. 2-3) to the server 10 and obviously these printers 70-90 are placed at the location such as room, building etc. Ohara further teaches that the option values as the default setting option (please check figs. 2-3) have been set for the function of the printer(s) 70-90 (please check figs. 6-8)]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohara teaching to transmit printers information related to an industry or a place to modify Takeuchi’s teaching for generating setting screens for permitting designation of a content of each setting item matching a print condition that a corresponding printer is capable of performing and the server acquires specific printer identification information for identifying a specific printer, store target data of a print target and supply specific data, which is for representing a specific setting screen corresponding to the specific printer, to the terminal device. The suggestion/motivation for doing so would have been benefitted to the user to have latest print settings information compatible to user’s print setting information to prevent deterioration in print quality.

              As to claim 11 [dependent from claim 10], Ohara teaches a memory to store a look-up table including information on a plurality of industries or places and at least one option value with respect to each of the plurality of industries or places [figs. 2-3 & fig. 5, steps 630, 632 and figs. 6-8; 0046-0047, 0055-0069  Ohara teaches that the printer 70-90 supply their information that is the printer setting information (please check figs. 2-3) to the server 10 and obviously these printers 70-90 are placed at the location such as room, building etc. Ohara further teaches that the option values as the default setting option (please check figs. 2-3) have been set for the function of the printer(s) 70-90 (please check figs. 6-8)], 
               wherein the processor selects an option value corresponding to the at least one of the selected industry or place using the look-up table [figs. 2-3 & fig. 5, steps 630, 632 and figs. 6-8; 0046-0047, 0055-0069  Ohara teaches that the printer 70-90 supply their information that is the printer setting information (please check figs. 2-3) to the server 10 and obviously these printers 70-90 are placed at the location such as room, building etc. Ohara further teaches that the option values as the default setting option (please check figs. 2-3) have been set for the function of the printer(s) 70-90 (please check figs. 6-8)].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohara teaching to transmit printers information related to an industry or a place to modify Takeuchi’s teaching for generating setting screens for permitting designation of a content of each setting item matching a print condition that a corresponding printer is capable of performing and the server acquires specific printer identification information for identifying a specific printer, store target data of a print target and supply specific data, which is for representing a specific setting screen corresponding to the specific printer, to the terminal device. The suggestion/motivation for doing so would have been benefitted to the user to have latest print settings information compatible to user’s print setting information to prevent deterioration in print quality. 

             As to claim 13 [dependent from claim 10], Ohara teaches transmitting information on the at least one of the selected industry or place and information on a default option value set for the image forming apparatus to the server device periodically [figs. 2-3 & fig. 5, steps 602, 610 and figs. 6-8; 0046-0050  Ohara teaches that the printer 70-90 periodically supply their information that is the printer setting information (please check figs. 2-3) to the server 10 and obviously these printers 70-90 are placed at the location such as room, building etc.].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohara teaching to transmit printers information related to an industry or a place to modify Takeuchi’s teaching for generating setting screens for permitting designation of a content of each setting item matching a print condition that a corresponding printer is capable of performing and the server acquires specific printer identification information for identifying a specific printer, store target data of a print target and supply specific data, which is for representing a specific setting screen corresponding to the specific printer, to the terminal device. The suggestion/motivation for doing so would have been benefitted to the user to have latest print settings information compatible to user’s print setting information to prevent deterioration in print quality. 
 
            As to claim 14 [dependent from claim 10], Ohara teaches receiving interaction information for confirming a use method of the image forming apparatus from the server device [0052-0053  Ohara teaches that the interaction information can be interpreted as the screen data received from the server device and display the screen data for confirming the use method of the printer to execute the printing process]; 
           displaying the received interaction information [0052-0053  Ohara teaches that the interaction information can be interpreted as the screen data received from the server device and display the screen data for confirming the use method of the printer to execute the printing process]; and 
              transmitting response information corresponding to the displayed interaction information to the server device [0052-0054  Ohara teaches that the interaction information can be interpreted as the screen data received from the server device and display the screen data for confirming the use method of the printer to execute the printing process, and further transmitted the response information as the desire printer ID to the server for executing the printing process]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohara teaching to transmit printers information related to an industry or a place to modify Takeuchi’s teaching for generating setting screens for permitting designation of a content of each setting item matching a print condition that a corresponding printer is capable of performing and the server acquires specific printer identification information for identifying a specific printer, store target data of a print target and supply specific data, which is for representing a specific setting screen corresponding to the specific printer, to the terminal device. The suggestion/motivation for doing so would have been benefitted to the user to have latest print settings information compatible to user’s print setting information to prevent deterioration in print quality.

            As to claim 18 [dependent from claim 10], Takeuchi teaches wherein the displaying of the user interface window for selecting the at least one of the industry or the place using the image forming apparatus [fig. 11; 0105  Takeuchi teaches that  display 270 is displaying the printer 200b information to be selected using the printer 200b and which has already been installed in the areas/places (i.e. room & building)] comprises displaying the user interface window 5Appl. No.: 17/276,872Amendment dated: March 9, 2022 Reply to Office Action of: December 24, 2021 during at least one of an initial setup process of the image forming apparatus or based on a received user request [fig. 11; 0105  Takeuchi teaches that  display 270 is displaying the printer 200b information as the initial setup process for the printer to be selected using the printer 200b and which has already been installed in the areas/places (i.e. room & building)].
             
            As to claim 19 [dependent from claim 10], Takeuchi teaches displaying a message for confirming a purpose of use of the image forming apparatus or interaction information provided from the server device [fig. 11; 0105  Takeuchi teaches that  display 270 is displaying the printer 200b information as the initial setup process for the printer to be selected using the printer 200b and which has already been installed in the areas/places (i.e. room & building)].  

 
5.        Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, US Pub 2014/0211253 in view of Ohara, US Pub 2011/0242569 and Nakabayashi et al. [hereafter Nakabayashi], US Pub 2014/0198342.
             As to claim 15 [dependent from claim 10], Takeuchi and Ohara dont teach wherein the user interface window receives at least one of an internet protocol (IP) address of the image forming apparatus, a phone number, company information, or department information as additional information, and 
             wherein the transmitting comprises transmitting the additional information input through the user interface window to the server device.
              Nakabayashi teaches wherein the user interface window receives at least one of an internet protocol (IP) address of the image forming apparatus, a phone number, company information, or department information as additional information [figs. 7b, 8; 0075-0077, 0082-0083  Nakabayashi teaches displays the IP addresses, and user has selected at least IP address of the printer to transmit to the server], and 
             wherein the transmitting comprises transmitting the additional information input through the user interface window to the server device [figs. 7b, 8; 0075-0077, 0082-0083  Nakabayashi teaches displays the IP addresses, and user has selected at least IP address of the printer to transmit to the server]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakabayashi teaching to transmit printer’s IP address information to the server to modify Takeuchi and Ohara’s teaching to select a target apparatus from apparatuses based on obtained apparatus information and sends request to target apparatus to request target apparatus to perform a process corresponding to request and to obtain result of performed process from target apparatus. An apparatus analysis unit analyzes performance, current availability and usage trend of apparatuses. The suggestion/motivation for doing so would have been benefitted to the user to have ability to select a suitable apparatus as a host apparatus from multiple apparatuses connected to a network is achieved, so that the selected host apparatus can quickly perform processes in response to requests from client apparatuses..   

Allowable Subject Matter
6.        Claims 1-2, 4-9, 16-17 are allowed.


7.          The following is an examiner’s statement of reasons for allowance:
             The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a communication device to, based on at least one of the industry or the place being selected, transmit information on the at least one of the selected industry or place to a server device and receive a setting profile corresponding to the transmitted information from the server device; and a processor to, set an option value corresponding to the at least one of the selected industry or place included in the received setting profile as a default option value for a function of the image forming apparatus”, in combination with all other limitations as claimed in independent claim 7. 
              The independent claim 7 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a processor to, based on receiving information on at least one of the industry or the place from the image forming apparatus, generate a setting profile including information on an option value to be applied to the image forming apparatus based on the received information on the at least one of the industry or the place and the stored option value, and control the communication device to transmit the generated setting profile to the image forming apparatus”, in combination with all other limitations as claimed in independent claim 7.
        Response to Arguments
8.          Applicant’s arguments with respect to claims 1-2, 4-11, 13-19 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
9.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674